           Case 2:17-cv-00181-JCM-VCF Document 75 Filed 06/13/19 Page 1 of 2



 1   MATTHEW L. SHARP
 2
     Nevada Bar No. 4746
     MATTHEW L. SHARP, LTD.
 3   432 Ridge Street
     Reno, NV 89501
 4   (775) 324-1500
 5   (775) 284-0675 (fax)
     matt@mattsharplaw.com
 6
     Attorney for Plaintiff
 7
                                  UNITED STATES DISTRICT COURT
 8

 9                                      DISTRICT OF NEVADA

10
     BRENDA THOMPSON,                                  CASE NO.: 2:17-cv-00181-JCM-VCF
11

12
                    Plaintiff,                         STIPULATION & ORDER TO EXTEND
                                                       TIME TO FILE OPPOSITIONS TO THE
13   vs.                                               PARTIES’ MOTIONS FOR SUMMARY
                                                       JUDGMENT (Docket #68, #70 & #72)
14   ALLSTATE INSURANCE COMPANY,                       (1st REQUEST)
15
                    Defendant.
16

17
            Pursuant to LR II 7.1, the parties, through their respective undersigned counsel, jointly
18
     submit this Stipulation to Extend Time to File Oppositions to the Parties’ Motions for Summary
19
     Judgment. This is the first request made by the parties.
20
                              MOTIONS AFFECTED BY THIS STIPULATION
21
            1. On May 31, 2019, Plaintiff filed her Motion for Partial Summary Judgment Re: No
22
                Reasonable Basis to Refer Mrs. Thompson to the Special Investigation Unit [Docket
23
                #68]. The opposition to this motion would be due 14 days thereafter, June 13, 2019.
24
            2. On May 31, 2019, Plaintiff filed her Motion for Partial Summary Judgment Re:
25
                Breach of the Duty to Cooperate [Docket #70]. The opposition to this motion would
26
                be due 14 days thereafter, June 13, 2019.
27
            3. On May 31, 2019, Defendant filed its Motion for Summary Judgment [Docket #72].
28
                The opposition to this motion would be due 14 days thereafter, June 13, 2019


                                                      1
           Case 2:17-cv-00181-JCM-VCF Document 75 Filed 06/13/19 Page 2 of 2



 1          The parties, hereby stipulate and agree that the time to file the oppositions to each of
 2   these motions be extended to July 1, 2019. The purpose of the stipulation is to allow the parties
 3   to have sufficient time to oppose the motions.
 4          RESPECTFULLY SUBMITTED this ___ day of June, 2019.
 5

 6   MATTHEW L. SHARP, LTD.                               PYATT SILVESTRI

 7
     /s/ Matthew L. Sharp____________                     _/s/ James P.C. Silvestri_________________
 8
     MATTHEW L. SHARP, ESQ.                               JAMES P.C. SILVESTRI, ESQ.
 9   432 Ridge Street                                     701 Bridger Avenue, Suite 600
     Reno, NV 89501                                       Las Vegas, Nevada 89101
10   matt@mattsharplaw.com                                jsilvestri@pyattsilvestri.com
11
     In Association with                                  Attorney for Defendant
12   Dennis Prince & Tracey Eglet
     EGLET PRINCE
13
     Attorneys for Plaintiff
14

15
                                                 ORDER
16
            IT IS SO ORDERED.
17

18                 June
            DATED this   17,day
                       ____  2019.
                                of June, 2019.

19

20

21                                                UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28




                                                      2
